      Case 2:20-cv-00474-BMC Document 7 Filed 01/28/20 Page 1 ofIN5CLERK'S
                                                                     PageID
                                                                                  FILED
                                                                              #: 90
                                                                           OFFICE
                                                                           U.S. DISTRICT COURT E.D.N.Y.

                                                                           ★ JAN 28 2020 ★
  UNITED STATES DISTRICT COURT
                                                                           BROOKLYN OFFICE
  EASTERN DISTRICT OF NEW YORK



      UNITED STATES OF AMERICA,
                                                              Civil Action No.
                          Plaintiff,

                  V.                                     cv        I*' .



      JON KAHEN,a/k/a JON KAEN,GLOBAL                                COGAN, J.
      VOICECOM,INC., GLOBAL
      TELECOMMUNICATION SERVICES INC.,
      and KAT TELECOM,INC.,

                          Defendants.




BMC              xxxxxxxxxxxx TEMPORARY RESTRAINING ORDER AND
                 [PROPOSED]
                                       ORDER TO SHOW CAUSE


          This matter having come before the Court upon the application of Plaintiff, the UNITED

  STATES OF AMERICA,for a temporary restraining order pursuant to 18 U.S.C. § 1345; the

  Complaint; the Declaration of Sean Fagan, Special Agent with the Social Security

  Administration Office of Inspector General("SSA GIG"); the Declaration of Ashlea Bowens,

  Postal Inspector with the United States Postal Inspection Service ("USPIS"); and the

  Certification of the Attorney for the United States:

          WHEREUPON THE COURT,having considered the matter, finds that:

          1.     There is probable cause to believe that defendants JON KAHEN,a/k/a JON

  KAEN,GLOBAL VOICECOM,INC., GLOBAL TELECOMMUNICATION SERVICES INC.,

  and KAT TELECOM,INC.("Defendants") are violating and are about to violate 18 U.S.C.

  §§ 1343 and 1349;
  Case 2:20-cv-00474-BMC Document 7 Filed 01/28/20 Page 2 of 5 PageID #: 91



          2.        The statutory conditions for granting a temporary restraining order under 18

U.S.C. § 1345 are therefore met;

          3.        Irreparable harm to the public is presumed in actions under 18 U.S.C. § 1345

where the statutory conditions are met. See United States v. Savran, 755 F. Supp. 1165,1179

(E.D.N.Y 1991). Nonetheless, even though a showing of irreparable harm is not necessary under

Section 1345 in order to obtain injunctive relief, permitting the Defendants to continue to

participate in the alleged extensive wire fraud scheme would constitute irreparable harm. For

example, the Defendants' continuing violations have caused and will continue to cause

irreparable harm to victims across the United States. Immediate and irreparable injury, loss, or

damage,in the form of payments which victims across the United States will send in response to

fraudulent phone calls transmitted by Defendants, could result before Defendants can be heard in

opposition; and

          4.        Defendants' violations will continue unless a temporary restraining order is

issued.


          THEREFORE,IT IS HEREBY ORDERED that, pursuant to 18 U.S.C. § 1345, pending a

hearing and determination on the United States' application for a preliminary injunction:

          Defendants, their agents, officers and employees, and all other persons and entities in

active concert or participation with them, are temporarily restrained from:

               i.   committing and conspiring to commit wire fraud, as defined by 18 U.S.C. §§

                    1343 and 1349;

           ii.      providing, or causing others to provide, call termination services for calls

                    terminating in the United States or carrying any VoIP calls terminating in the

                    United States;
  Case 2:20-cv-00474-BMC Document 7 Filed 01/28/20 Page 3 of 5 PageID #: 92




        iii.   providing direct-inward-dial or toll-free telephone services for calls originating in

               the United States, including providing direct-inward-dial or toll-free phone

               numbers to other individuals or entities;

         iv.   destroying, deleting, removing, or transferring any and all business, financial,

               accounting, and other records concerning Defendants' operations and the

               operations of any other corporate entity owned or controlled, in whole or in part,

               by Defendants.

       IT IS HEREBY FURTHER ORDERED that, pursuant to 18 U.S.C. § 1345, within two

days from Defendants' receipt of this Temporary Restraining Order and Order to Show Cause,

Defendants shall provide copies ofthis Temporary Restraining Order and Order to Show Cause

to all oftheir customers for whom they provide(1) United States call termination services,(2)

United States direct-inward-dial services, or(3) United States toll-free call origination services;

and to all entities(a)v^th whom Defendants have a contractual relationship for automated or

least-cost call routing, and (b)from whom Defendants acquire direct-inward-dial numbers or

toll-free numbers. Within four days from Defendants' receipt of the Temporary Restraining

Order and Order to Show Cause, Defendants shall provide proof ofsuch notice to the Court and

the United States, including the name and addresses ofthe entities and individuals to whom the

notice was sent, how the notice was sent, and when the notice was sent.

       IT IS HEREBY FURTHER ORDERED that, pursuant to 18 U.S.C. § 1345:

       Somos,Inc., in its capacity as the entity designated by the Federal Communications

Commission to administer the U.S. toll-free calling system and its database, is hereby ordered to

temporarily suspend all toll-free numbers registered by or on behalf of any Defendant in this

matter, until further order ofthis Court.
         Case 2:20-cv-00474-BMC Document 7 Filed 01/28/20 Page 4 of 5 PageID #: 93



             IT IS HEREBY FURTHER ORDERED that, pursuant to 18 U.S.C. § 1345:

              Any Toil-Free Service Provider that receives notice ofthis Order and has a contractual

      relationship with one of the Defendants in this matter to provide toll-free numbers, shall provide

      to Somos,Inc. a list of all toll-free numbers provided to that Defendant that are currently active.

             IT IS HEREBY FURTHER ORDERED that, pursuant to 18 U.S.C. § 1345:

              Any individual or entity who has obtained a toll-free number through one ofthe

      Defendants in this matter, either directly or through another intermediate entity, and wishes to

      continue using that toll-free number may submit a request to the Court, copying counsel for the

      United States, and identifying:(1)the individual or entity's name(and name of any beneficial

      owner of the entity), address, phone number, email address, website URL,and the nature of their

      business;(2)the end-user ofthe toll-free number's name, address, phone number, email address,

      and website URL if the end-user did not obtain the toll-free number directly from Defendants;

      (3)the nature of the end-user's business;(4)the purpose for which the end-user utilizes the toll-

      free number;(5)the date on which the individual or entity obtained the toll-free number and, if

      applicable, provided it to the end-user; and (6) whether the toll-free number is used by the

      individual, entity, or end-user in connection with robocalls. The United States shall then notify

      the Court within four business days whether the United States has any objection to removing the

      specifically identified toll-free number from the list ofsuspended numbers.

             IT IS HEREBY FURTHER ORDERED that Defendants shall appear before this Court

      and the Honorable Brian M. Cogan                      ,United States District Judge, in courtroom
BMC
      8DSouth at the United States Courthouse, 225 Cadman Plaza East, Brooklyn, New York 11201,

      on the 11thday of February        ,2020, at 2:15p.m.
                                                       a.m. to show cause why a preliminary
        Case 2:20-cv-00474-BMC Document 7 Filed 01/28/20 Page 5 of 5 PageID #: 94



      injunction, pursuant to Fed. R. Civ, P. 65 and as requested by the United States, should not be

      granted.

             IT IS HEREBY FURTHER ORDERED that a copy ofthis Temporary Restraining Order

      and Order to Show Cause, together with the Complaint, the Bowens Declaration, the Fagan
BMC
      Declaration, and the Certification ofthe attorney for the United States, shall be served upon

      Defendants, on or before the 31stday of January, 2020.

             IT IS HEREBY FURTHER ORDERED that Defendants shall serve and file any response

      to the application for a preliminary injunction on or before 12:00
                                                                       :00 p.m. on February 7           ,

BMC   2020,xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
           and that the United States shall serve and file any reply on or before :00 p.m. on

                     ,2020.
      xxxxxxxxxxxxxxxxxxxxxx



      SO ORDERED this 14thhour of the 28           day of January, 2020.

      Digitally signed by Brian
      M. Cogan
      HONORABLE
      UNITED STATES DISTRICT JUDGE
